DETAILED ACTION
RE: Gu et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 1/24/2022 is acknowledged. Claims 43, 59, 60, 76-78, 122, 125-128, 131-134 and 137 are pending. Claims 76, 125-128, 131-134 and 137 are withdrawn from consideration. Claims 1-42, 44-58, 61-75, 79-121, 123-124, 129-130, 135-136 and 138-141 are canceled. Claims 59 and 60 have been amended.
3.	Claims 43, 59, 60, 77-78 and 122 are under examination.

Objections Withdrawn
4.	The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification. 
5.	The objection to claims 59 and 60 for reciting “an amino acid sequence of SEQ ID NO” is withdrawn in view of applicant’s amendment to the claims. 

Rejections Withdrawn
6.	The rejection of claim 75 under 35 U.S.C. 102(a)(1) as being anticipated by Diehl et al. (US2009/0111102A1, pub. date: 4/30/2009) is withdrawn in view of applicant’s cancellation of the claim. 


Rejections Maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 60 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The response states that claim 60 has been amended by deleting the term "and/or" in line 5 and replacing with the term "and". With respect to the percent identity in claim 60, it is Applicant's understanding that the Patent Trial and Appeal Board ("PTAB") of the United States Patent and Trademark Office has recently held that antibody claims having structural features corresponding to 90%-95% sequence identity with a recited SEQ ID NO have sufficient written description, even when the specification only provides one example of antibody VH/VL sequences that fall within the scope of the claims. See, e.g., Appeal 2021-000865 for Application 15/661,658, dated July 20, 2021, a copy of which is attached herein. In particular, the PTAB noted that a recitation of 90- 95% identity imports a structural limitation into the claims and, moreover, since the variable regions of antibodies are relatively small, the total number and a light chain variable region sequence comprising at least 90% identity to certain sequence identifiers, which are exemplified in the instant application. Accordingly, Applicant respectfully requests that the Office acknowledge that claim 60 has sufficient written description and withdraw the foregoing rejection. 
Applicant’s arguments have been carefully considered but are not persuasive. The PTAB decision on Appeal 2021-000865 for Application 15/661,658, dated July 20, 2021 based on anti-OX40L antibody does not apply to instant claims as it is directed to a different antibody. Furthermore, the decision is nonprecedential. As indicated in the previous office action mailed on 10/22/2021, claim 60 encompasses antibodies having changes in the CDR regions of a parental antibody as the claim recites “having at least 90%, 95%, 96%, 97%, 98%, or 99% identity” to a heavy chain variable region and/or light chain variable region of a parental antibody. Using SEQ ID NO:22 (VH) and SEQ ID NO:26 (VL) as an example, the limitation “having at least 90%, 95%, 96%, 97%, 98%, or 99% identity” to SEQ ID NO:22 (117AA) and/or SEQ ID NO:26 (107AA) allows 1 to 11 amino acid changes (substitution, deletion and/or addition) in the CDR regions of SEQ ID NO:22, and/or 1 to 10 amino acid changes (substitution, deletion and/or addition) in the CDR regions of SEQ ID NO:26.  The specification teaches only functional anti-LY6H antibodies that comprise all 6 CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody (see working examples). The specification does not teach any functional antibodies comprising less 

    PNG
    media_image1.png
    925
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1023
    615
    media_image2.png
    Greyscale

a priori, the members of the genus having the recited partial structure and function. Therefore, one of ordinary skill in the art would not recognize applicants were in possession of the claimed antibodies as broadly claimed at the time the application was filed.

	Claim Rejections - 35 USC § 112
9.	Claim 60 remain rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an antibody which specifically binds LY6H and comprises all six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) of a parental antibody, does not reasonably provide enablement for an 
	The response states that claim 60 has been amended by deleting the term "and/or" in line 5 and replacing with the term "and". One of ordinary skill in the art would be able to make and use the claimed antibodies using routine experimentation, moreover, would be able to determine whether or not sequences would be anti-LY6H antibodies, or antigen-binding fragments thereof, using assays described in the specification and known to those of ordinary skill in the art. For example, the LY6H protein can be cloned, expressed, and purified (see, e.g., pages 87-88 of the specification). The binding to LY6H for antibodies having sequences which fall within the scope of the claims can then be determined using standard methods, such as Octet, high content immunofluorescence-based high content screening, and flow cytometry (see, e.g., pages 89-91 of the specification). Therefore, one of ordinary skill in the art would be able to make and use the claimed antibody sequences, as well as test them to determine whether or not they would be anti-LY6H antibodies or antigen- binding fragments thereof, using routine experimentation. 
	Applicant’s arguments have been carefully considered but are not persuasive. As discussed above, the breadth of the claims is enormous as the claims encompass antibodies having one to 11 amino acid changes (substitution, deletion and/or addition) in the CDR regions of the VH and/or one to 10 amino acid changes (substitution, deletion and/or addition) in the CDR regions of the VL of a parental antibody. A search of SEQ ID NO:26 shows that 1698 antibodies comprise a sequence which is at least 95% identical to instant SEQ ID NO:26. These antibodies bind to various antigens. It is 

Conclusion
10.	Claim 60 is rejected. Claims 43, 59, 77-78 and 122 are free of art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HONG SANG/Primary Examiner, Art Unit 1643